Case 2:19-mj-30409-DUTY ECF No.1 filed 08/01/19 PagelD.1 Page1of7
. Telephone: (313) 226-9676 “(

Telephone: (313) 330-5229 OTs

AUSA: — Jerome Gorgon

AO 91 (Rev. 11/11) Criminal Complaint Deputy: Salvatore Valgoi, USMS

UNITED STATES DISTRICT COURT
for the

Eastern District of Michigan

United States of America

Vv. Case: 2:19-mj-30409
RACHEL AYERS Judge: Unassigned,

Filed: 08-01-2019
USA V AYERS (CMP)(CMC)

CRIMINAL COMPLAINT

1, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

On or about the date(s} of January 12, 2017 to July 31, 2019 in the county of Monroe in the
Eastern District of Michigan , the defendant(s) violated:

Code Section Offense Description

18 ULS.C. § 1071 Concealing Person from Arrest

This criminal complaint is based on these facts:

SEE ATTACHED AFFIDAVIT

| 4
[_] Continued on the attached sheet. Ww

C émplaindrt ’s signature

 

Salvatore Valeoi, Deputy US Marshal
Printed name and title

a p=? —-

Swom to before me and signed in my presence.

Date: August t, 2019

City and state: Detroit, Mk

Judge 's signature

Honorable R. Steven. Whalen, United States Mayistrate Judge
Printed name and title
Case 2:19-mj-30409-DUTY ECF No.1 filed 08/01/19 PagelD.2 Page 2 of 7

Affidavit

I, Salvatore Valgoi, being duly sworn, depose and state the following:

Introduction

1. I am a criminal Investigator with the Unites States Marshal Service
(USMS). I am assigned to the Detroit Fugitive Apprehension Team, Detroit,
Michigan. I have been employed with USMS since December 2010. I have
successfully completed the Criminal Investigator Training Program and the Basic
Deputy US Marshal training program at the Federal Law Enforcement Training
Center in Glynco, Georgia. I have received a Bachelor’s Degree in Criminal Justice
from Wayne State University.

2. I make this affidavit with personal knowledge based on my
participation in this investigation, including witness interviews by myself and/or
other law enforcement agents, communications with others who have personal
knowledge of the events and circumstances described herein, and information gained
through my training and experience. The information outlined below is for the
limited purpose of establishing probable cause and does not contain all details or all
facts of which I am aware relating to this investigation.

3. I am currently investigating several associated persons, including
Darrick Dernard BELL, a/k/a “TONE,” d/o/b XX/XX/1968, for organized narcotic,
human trafficking, and fraud crimes in several] rooms at the VICTORY INN hotel,

it
Case 2:19-mj-30409-DUTY ECF No.1 filed 08/01/19 PagelD.3 Page 3 of 7

in Detroit, Michigan. The crimes under investigation include violations of Title 18
U.S.C., Section 371, Conspiracy to Commit Offense or to Defraud the United States;
Title 21 U.S.C., Section 841(a)(1), Distribution of a Controlled Substance; Title 21
US.C., Section 841(a)(1), Possession with Intent to Distribute a Controlled
Substance; Title 21 U.S.C., Sections 841(a)(1) and 841(b)(1)(C), Distribution of a
Controlled Substance Resulting in Death or Serious Bodily Injury; Title 21 U.S.C.,
Section 846, Conspiracy to Distribute a Controlled Substance; Title 21 U.S.C.,
Section 848, Continuing Criminal Enterprise; Title 18 U.S.C., Section 1591(a), Sex
trafficking of minors or by force, fraud or coercion; Title 18 U.S.C., Section 1591 (a),
Sex trafficking by force, fraud or coercion; Title 18 U.S.C., Section 1594(a), Sex
trafficking--attempt or conspiracy; Title 18 U.S.C., Section 1341, Mail Fraud; Title
18 U.S.C., Section 1343, Wire Fraud; and Title 18 U.S.C., Section 1956, Laundering
of Money Instruments, all in Detroit, in the Eastern District of Michigan.

4, I am also investigating Rachel AYERS, d/o/b (XX/XX/1986), for
harboring or concealing BELL, a fugitive from a lawful federal arrest warrant, in
violation of Title 18 U.S.C., Section 1071 (Concealing Person from Arrest).

5. Based on my training, experience, and discussions with confidential
informants and other law enforcement officers, I know that drug traffickers often use
cellular telephones to set up narcotics transactions, maintain numbers for customers

and suppliers, and store other information (e.g. addresses) used in furtherance of
Case 2:19-mj-30409-DUTY ECF No.1 filed 08/01/19 PagelD.4 Page 4of7

their ongoing narcotics business; and that it is common for drug traffickers to keep
firearms and related materials to protect their narcotics and narcotics proceeds. I also
know from my training, experience, and discussions with confidential informants
and other law enforcement officers that narcotics dealers often use business and
personal ledgers, and other written and electronic records related to illegal narcotics,
to keep track of their narcotics transactions. Based on my training, experience, and
discussions with confidential informants and other law enforcement officers, I also
know that participants in human trafficking and prostitution activities use cellular
telephones and other electronic information storage devices to maintain contact with
and between customers and victims, including setting up meeting times, and to take
photos and videos for use on the internet and for other forms of advertising. Based
on the same, it is also common for individuals with a familial or romantic

relationship to harbor or conceal fugitives from arrest warrants.

Investigation
Federal Search Warrant

6. On January 12, 2017, law enforcement executed a Federal search
warrant signed by U.S. Magistrate Judge R. Steven Whalen, at the Victory Inn hotel.
Law enforcement arrived at the hotel at approximately 6:00 a.m.

7. During the execution of the search warrant, law enforcement

encountered several individuals in the hotel rooms. Law enforcement also observed

3
Case 2:19-mj-30409-DUTY ECF No.1 filed 08/01/19 PagelD.5 Page 5of7

an individual involved in the Conspiracy toss and discard what appeared to be
narcotics from a second floor window as they began the execution of the search
warrant. Law enforcement recovered those two items, one contained approximately
18 grams of crack cocaine, and the other had approximately 17 grams of crack
cocaine. Both packages field-tested positive for cocaine base. Law enforcement also
recovered at least one loaded firearm, narcotics, narcotics paraphernalia, extensive

evidence of narcotics use, dozens of cel! phones, and several victims of human

trafficking from the Victory Inn hotel.

March 2017

8. On March 29, 2017, a grand jury indicted BELL in the Eastern District
of Michigan and an arrest warrant was issued for violation of Title 21 U.S.C.,
Sections 841(a)(1) and 841(b)(1)(C), Distribution of a Controlled Substance
Resulting in Death or Serious Bodily Injury; Title 21 U.S.C., Section 846,
Conspiracy to Distribute a Controlled Substance; Title 18 U.S.C., Section 1591! (a),
Sex trafficking by force, fraud or coercion; Title 18 U.S.C., Section 1594{a), Sex
trafficking—attempt or conspiracy; Title 18 U.S.C., Section 2, Aiding and Abetting;
Title 21 U.S.C., 856(a)(1) Maintaining Drug-Involved Premises.

9. Federal agents had been actively searching for BELL to arrest him

under the arrest warrant, but had been unable to locate him until July 31, 2019. These
Case 2:19-mj-30409-DUTY ECF No.1 filed 08/01/19 PagelD.6 Page 6 of 7

efforts have included publishing BELL’s fugitive status through various media

sources (billboards, television, door-hangers).

July 2019
10. On July 31, 2019, the United States Marshal Service (USMC) Detroit

Fugitive Apprehension Team (DFAT) and other federal agents, after conducting
investigation and surveillance, executed an arrest warrant for BELL at the Econo
Lodge Inn & Suites, Room 223, 6500 East Albain Road, Monroe, Michigan.

11. Upon entry into Room 223, law enforcement encountered BELL and
AYERS within the room.

12. Law enforcement recognized BELL and placed him under arrest.

13. Agents also recovered within Room 223 multiple cell phones, an
amount of cocaine base consistent with distribution amounts, cocaine powder,
individually packaged marijuana consistent with distribution, and over $11,000 in
U.S. currency.

14. Law enforcement detained AYERS and later, after AYERS waived her
Miranda rights, interviewed AYERS. AYERS stated that at various times since the
execution of the search warrant at the Victory Inn on January 12, 2017, she has
traveled numerous times with BELL within and between Michigan and Ohio.
AYERS stated that she was aware that BELL was subject to federal prosecution and

that she knew he was a federal fugitive as early as 2017. AYERS stated that she had

5
Case 2:19-mj-30409-DUTY ECF No.1 filed 08/01/19 PagelD.7 Page 7 of 7

actively assisted BELL in his efforts to evade arrest, including driving BELL
between covert locations for the purpose of evading arrest, and purchasing cell
phones for BELL to communicate with known drug traffickers to secure money so
that he could continue avoid arrest. On one recent occasion, in late July 2019,
AYERS drove and picked up BELL from Ohio, where law enforcement was actively

searching for BELL, and assisted in bringing BELL to Michigan.

Conclusion

15. Based on all of the above, there is probable cause to believe that, in the
Eastern District of Michigan, Southern Division, Rachel AYERS, d/o/b
(XX/XX/1986), did violate Title 18 U.S.C., Section 1071, Concealing Person from
Arrest, in Monroe, in the Eastern District of Michigan, and elsewhere.

16. I declare under penalty of perjury that the foregoing is true and correct

   

to the best of my kno ledge and belief.

f
“Af [
Salvatore Vale Deputy US Marshal
United States‘Marshals Service

Subscribed and sworn to this Ist day of August, 2019

to

United States Magistrate Judge
Honorable R. Steven Whalen

 
